638 N.W.2d 760 (2002)
Nancy GRIEGER, Relator,
v.
VIKING COLLECTIONS, and St. Paul Fire and Marine Insurance Company, Respondents,
Medica Choice/HRI, Twin Cities Orthopedics, P.A., Intervenors.
No. C4-01-1912.
Supreme Court of Minnesota.
January 29, 2002.
Neut L. Strandemo, Eagan, for relator.
Barbara L. Heck, Candlin & Heck, Bloomington, for respondents.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed October 8, 2001, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01, subd. 1(b).
BY THE COURT:
/s/ J.E. Lancaster,
Associate Justice